UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4782


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN PEREZ-LIMON, a/k/a Rodrigo Aguilar Tlaczani,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:11-cr-00028-REP-1)


Submitted:   April 18, 2012                   Decided:   May 7, 2012


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Valencia D.
Roberts, Assistant Federal Public Defender, Patrick L. Bryant,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, S. David
Schiller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan Perez-Limon appeals the forty-six-month sentence

imposed    following         his    guilty      plea       to       illegal      reentry   after

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a), (b)(2) (2006).                  On appeal, Perez-Limon argues that

the     district       court        imposed         a     substantively           unreasonable

sentence.       We affirm.

               We review a sentence imposed by a district court for

reasonableness,         applying           a    deferential            abuse-of-discretion

standard.        Gall v. United States, 552 U.S. 38, 46, 51 (2007);

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                                      We

first examine the sentence for “significant procedural error.”

Gall,    552    U.S.    at    51.       If     we       find    a    sentence     procedurally

reasonable,       we   must    consider         its       substantive           reasonableness,

taking into account the totality of the circumstances.                                     United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                  On appeal,

we     presume     a    within-Guidelines                 sentence         is     substantively

reasonable.       United States v. Bynum, 604 F.3d 161, 168-69 (4th

Cir.    2010).         “Even       if   we     would       have      reached      a    different

sentencing result on our own, this fact alone is ‘insufficient

to justify reversal of the district court.’”                               Pauley, 511 F.3d

at 474 (quoting Gall, 552 U.S. at 51).

               Perez-Limon          does       not        challenge         the       procedural

reasonableness         of    his    sentence;           instead       he   argues      that   the

                                                2
district court imposed an unreasonable sentence because (1) the

Guidelines      calculation          placed          too     much       weight     on    a   prior

conviction; (2) his minimal criminal history warranted a shorter

sentence; and (3) the illegal reentry Guidelines were not based

on    empirical       evidence.           Perez-Limon’s            first     two    claims       are

meritless, because they essentially ask this court to substitute

our judgment for that of the district court.                              The district court

clearly       considered         Perez-Limon’s             arguments        for     a     downward

variance,       and        we     will     defer       to         its     judgment        that     a

forty-six-month sentence was appropriate.                               See Pauley, 511 F.3d

at 474.

              Perez-Limon          also    argues          that     the    within-Guidelines

Sentence      is    not         entitled    to       this      court’s       presumption          of

reasonableness because the sixteen-level enhancement he received

is    not   based     on    empirical       data      as     required       by     Kimbrough      v.

United States, 552 U.S. 85 (2007).                         Kimbrough, however, did not

require district courts to consider the presence or absence of

empirical      data     underlying         the       Guidelines,          United        States    v.

Rivera-Santana, 668 F.3d 95, 101-02 (4th Cir. 2012), nor did it

require       appellate          courts     to       discard        the      presumption          of

reasonableness for sentences “based on non-empirically grounded

Guidelines,”        United States v. Mondragon-Santiago, 564 F.3d 357,

366    (5th    Cir.    2010).         Thus,      we        conclude       that    Perez-Limon’s



                                                 3
sentence   is     entitled     to      a     presumption       of   substantive

reasonableness.

           Because Perez-Limon did not rebut the reasonableness

presumption,    we    affirm   the     district      court’s   judgment.     We

dispense   with      oral   argument       because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                        4